AFFlDAV|T 0F SERVICE
-`-_`___

State of F|orida County of United States Middle Distriot Court

miiiiiiiiiiiiiiiiiiiiiiiiiii

Southern HVAC Corporation and Fast of fLORiDA iNC. AS
SUCCESSOR-BY- MERGER to U.S. H&AC, LLC

VS.

Defendant:
Arie Konforte, Justin _Konforte, Philipa Machai| and Josko, LLC

For:

Amanda Reagan

Dia Piperi|p, Us

3111 W. Dr <ertin Luther King Bivd. Ste
Tampa, FL 33607

Received by Ciairns Confirmation Speciaiist on the 1st day of October, 2018 at 12:40 pm to be served on
Arie Konforte, 232 Needies Trail, Longwood,, FL 32779.

|, KRiSTEN PHiN-CEPPOS, being duly sworn, depose and say that on the 5th day of October, 2018 at
6:23 pm, i: '

iNDlVlDUALLYIPERSONALLY served by delivering a true copy of the Summons and Complaint for
injunctive Relief and Damages, Exhibits A through C. Civii Cover Sheet, order, Amended
Compiaint for lnjunctive Reiief and Damages and Exhibits A through C and order on interested
Persons and Corporate Disclosure, Reiated case order and Track Two Notice, Notice of Pendency
of other actions, and Case Management Report,Order on interested persons and corporate
disclosure, Related case order and track two notice with the date and hour of service endorsed
thereon by me, to: Arie Konforte at the address of: 232 Needies Trail, Longwood,, FL 32779, and
informed said person of the contents therein, in compiiance with state statutes

Miiitary Status: Based upon inquiry of party served, Defendant is not in the military service of the United
States of America.

Marital Status: Based upon inquiry of party served, Defendant is not married

Description of Person Served: Age: 60, Sex: M, Race/Skin Coioi". White, Height: 5'6", Weight: 170, Hair:
White, Giasses: N

 

AFFIDAV|T OF SERVICE For 6:18-CV-1589- ORL-37-TBS
"\"

l do hereby certify that l have no interest in the above action, that l am over the age of eighteen, and that l
am a Certihed Process Server in the Judiciai Circuit in which it was served. Under penalties of perjury, l
declare that l have read the forgoing affidavit and that the facts stated in it are true. No Notary required
Pursuant to F.S. 92.525 (2)

 

Subscrlbed and sworn to before me on this the 7th

 

 

day of October, 2018 by the affiant who is KR|$TEN pH|N.géppoS
personally known me CPS # 18_0021
/ Claims Confirmation Specialist
, 309 Jeanal P|
Noiaty garza 7 Tampa, FL 33612

WA% riva sTr-:ELE (813) 931`8599

% NOTARY Pr)eric
‘ §STATE OF Ptonim
‘ _..,;». "."’ C`on~;n»,»¢; {;,G.;E,O£H
eve zing E)rpires 5,¢~;5£32?

    
 

Our Job Serial Number: SUL-2018000437
Ref: 437

Copyright © 1992-2018 Database Services. lno. ~ Process Server's Toolbox V7.2p

 

 

 

